   Case 6:12-cr-00001-JRH-CLR Document 626 Filed 10/29/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


UNITED STATES OF AMERICA


       V.                                      CR 612-001-6


EDDIE LITTLES III




                                  ORDER




       Defendant Eddie Littles III has filed a motion for reduction


in sentence pursuant to the compassionate release provision of 18

U.S.C. § 3582(c)(1)(A).        The Government opposes the motion.          Upon

due consideration, the Court denies Littles' request for relief.

       The compassionate release provision provides a narrow path

for a District Court to grant release to a defendant if it finds

that "extraordinary and compelling reasons" warrant such relief

and that release is "consistent with applicable policy statements

issued by the [United States] Sentencing Commission."              18 U.S.C.

§ 3582(c)(1)(A).       Section    1B1.13 of the     Sentencing     Guidelines

provides    the   applicable     policy   statement,    explaining    that    a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18 U.S.C. § 3553(a),

that   "extraordinary    and     compelling    reasons"    exist     and   the

defendant does not present a danger to the safety of any other

person or the community.       U.S.S.G. § 1B1.13.      The application note
      Case 6:12-cr-00001-JRH-CLR Document 626 Filed 10/29/20 Page 2 of 4



to     this    policy       statement       lists        three        specific       examples    of

extraordinary and compelling reasons to consider reduction of a

defendant's         sentence        under       §    3582(c)(1)(A):            (1)     a     medical

condition; (2) advanced age; and (3) family circumstances. Id.

n. 1(A)-(C).        A fourth catch-all category provides: ''As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's         case    an    extraordinary           and    compelling       reason       other

than,     or     in     combination         with,"             the    aforementioned           three

categories.         Id. n.l(D) (emphasis added).

        In this case. Littles claims to have a qualifying medical

condition       based      upon    his   medical conditions:                   type   2 diabetes

mellitus, hypertension, atrial fibrillation, hyperlipidemia, and

morbid obesity.            (Def.'s Mot., Doc. 620, at 1.)                      In its response,

the    Government       concedes         that       Littles'         medical    conditions,       in

conjunction with the potential adverse effects to Littles should

he    contract      COVID-19,        qualify        as    a    serious    medical          condition

equating       to     an     "extraordinary              and     compelling"          reason    for

compassionate release.               (See Gov't Resp. in Opp'n, Doc. 624, at 13

& Ex. A.)       Indeed, type 2 diabetes mellitus and morbid obesity are

conditions that place a person "at increased risk of severe illness

from COVID-19." See               Centers for            Disease Control         &    Prevention,

People         with        Certain       Medical              Conditions,        available        at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                           (last       visited     on
   Case 6:12-cr-00001-JRH-CLR Document 626 Filed 10/29/20 Page 3 of 4



October    28, 2020).       Moreover,    Littles'   other   health   conditions

"might" put him at increased risk for severe illness according to

the CDC.     See Centers for Disease Control & Prevention, People

with Certain Medical Conditions, supra.            Accordingly, the Court will

assume that Littles meets the criteria of the first category of those

eligible for compassionate release.

       Nevertheless, the Court retains discretion over               whether to

grant relief and must weigh the sentencing factors of 18 U.S.C. §

3553(a) prior to release.           See 18 U.S.C. § 3582(c)(1)(A).           Upon

careful consideration thereof, the Court particularly notes that

the nature of his offense, the history and characteristics of this

Defendant,    and   the   need   to   protect   the    public   weigh   against

reducing his sentence to time served.^              Moreover, Littles still

has at least four years left on his sentence.                Early release of

this   Defendant    would    fail   to   reflect    the   seriousness   of   his


offense, promote respect for the law, provide just punishment, and

afford adequate deterrence.           In short, reducing his sentence at

this time would not be consistent with the statutory purposes of

sentencing.

       Upon the foregoing. Defendant Eddie Littles Ill's motion for

compassionate release (doc. 620) is DENIED.




^ Notably, in denying Littles' request for compassionate release,
the Warden of FDC Philadelphia remarked that Littles is considered
a "High Risk to return to prison upon release as per the Male
PATTERN Risk Assessment."        (Def.'s Mot., Doc. 620, Ex. 1, at 3.)
  Case 6:12-cr-00001-JRH-CLR Document 626 Filed 10/29/20 Page 4 of 4



    ORDER ENTERED at Augusta, Georgia, this              day of October,

2020.




                                       J.          HALL, CHIEF JUDGE
                                       UNITE^STATES DISTRICT COURT
                                            [ERN   DISTRICT OF GEORGIA
